    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK
    ____________________________________________

    ANDREW J. R.,

                                                    Plaintiff,              5:18-CV-0018
                                                                            (CFH)
                    v.

    NANCY A. BERRYHILL, ACTING
    COMMISSIONER OF SOCIAL SECURITY,


                                    Defendant.
    ____________________________________________

    APPEARANCES:                                            OF COUNSEL:

    Olinsky Law Group                                       HOWARD D. OLINSKY, ESQ.
    300 S. State Street, Ste. 420
    Syracuse, New York 13202
    Attorneys for plaintiff

    Social Security Administration                          LORIE E. LUPKIN, ESQ.
    Office of Regional General Counsel,
    Region II
    26 Federal Plaza
    New York, New York 10278
    Attorneys for defendant

    Social Security Administration                          LUCY WEILBRENNER, ESQ.
    625 JFK Building
    15 New Sudbury Street
    Boston, Massachusetts 02203
    Attorneys for defendant

                                                   ORDER1

            Plaintiff Andrew J. R. brings this action pursuant to 42 U.S.C. § 405(g) seeking



        1
              Parties consented to review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Federal Rule of Civil Procedure 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt.
No.4
review of a decision by the Commissioner of Social Security ("Commissioner" or

"defendant") denying his applications for supplemental security income benefits ("SSI")

and disability insurance benefits. Dkt. No. 1 ("Compl."). Plaintiff moves for a finding of

disability, and the Commissioner “requests remand of this case for further

administrative proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g).” Dkt.

Nos. 9, 13. The Commissioner contends that remand is needed “because the

Commissioner improperly failed to consider Plaintiff’s episodes of decompensation.”

Dkt. No. 13 at 1.

       After review of the parties’ filings, the Court finds that remand is appropriate.

Accordingly, the matter will be remanded to the Commissioner for further proceedings

pursuant to sentence four of 42 U.S.C. 405(g) to allow for consideration of plaintiff’s

episodes of decompensation.

       WHEREFORE, it is hereby

       ORDERED, that plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 9) is

GRANTED, and the matter is REVERSED and REMANDED to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       Dated: February 21, 2019
             Albany, New York




                                             2
